PER CURIAM.
The opinion heretofore filed in this case (6 Cir., 124 F.2d 409), is amended by substituting, in place of the final three paragraphs thereof, the following:
The order here sought to be enforced is based upon a complaint that respondent had violated Sec. 8(1) and Sec. 8(3) of the National Labor Relations Act, 29 U.S.C.A. § 158(1, 3). The only violation of Sec. 8(1) alleged by the Board, is that resulting from the discharge of Frisch; but the Board found that, by such discharge, the company had also violated Sec. 8(3), in discouraging membership in the Union and interfering with, restraining, and coercing its employees. The conclusions that both of these sections were violated were supported by substantial evidence. The order of the Board required reinstatement of Frisch, reimbursement to him for lost pay, and posting of notices to cease and desist from discouragement of Union membership and from interference in employee self-organization, and should in all matters therein set forth, be sustained. An amended decree will be entered, granting enforcement thereof.
The Board’s petition for rehearing, being addressed to matters remedied in the foregoing amendment, is, accordingly, denied.